Henry Epstein, J.
Motion to settle account of successor trustee is granted. A question of construction arises concerning a one-third interest payable to “ The Adirondack Cottage Sanitarium of Essex County, New York”. In 1948 the corporate name was changed to Trudeau Sanatorium. Later, in 1953, the name was changed to Trudeau Foundation, Inc. At the time of the execution of the will (June 11, 1923) as well as the date of death (Oct. 13, 1924), Trudeau Sanatorium maintained a sanatorium for the treatment and care of persons afflicted with tuberculosis and other respiratory diseases, and was also *1026prosecuting research, into the causes, nature and treatment of such diseases. In 1954, the board of directors decided to discontinue treatment and care of its tubercular patients and to devote itself to research and its other corporate activities. Though its sanatorium was closed, it continued and still continues the prosecution of research into the causes, the nature and the treatment of tuberculosis and other respiratory diseases, except those necessarily suspended by the closing of its sanatorium. In 1955, the corporation further changed its name to Trudeau Foundation, Inc.
The terms of decedent’s Avill did not specify that the income and/or principal be used in the care of persons suffering from tuberculosis, but rather was it given without any specific direction for its use. The Foundation continues the work it was doing in 1920, less only the actual use of its facilities for the purpose of a sanatorium. The need for a sanatorium may well have been in part diminished by the very research work of this Foundation. The court finds that the purpose for which the funds were intended has not changed, and the successor trustee is directed to pay over the one-third share of the principal of the trust fund to Trudeau Foundation, Inc.